Case 8:19-cv-00389-AG-DFM Document 22 Filed 08/05/19 Page 1 of 2 Page ID #:56



1    CENTER FOR DISABILITY ACCESS
     MARK D. POTTER, ESQ., SBN 166317
2    PHYL GRACE, ESQ., SBN 171771
     JENNIFER A. McALLISTER, ESQ., SBN 283440
3    Mail: P.O. Box 262490
     San Diego, CA 92196-2490
4
     Deliveries: 9845 Erma Road, Suite 300
5    San Diego, CA 92131
     Phone: (858) 375-7385
6    Fax: (888) 422-5191
     jenniferm@potterhandy.com
7
8    Attorney for Plaintiff RAFAEL ARROYO, JR.
9
10                                        UNITED STATES DISTRICT COURT
11                                    CENTRAL DISTRICT OF CALIFORNIA
12
13   RAFAEL ARROYO, JR.,                               ) Case: 8:19-CV-00389-AG-DFM
                                                       )
14
                             Plaintiff,                )
15                                                     )
     v.                                                )
16
                                                       )
     BANK OF AMERICA, NATIONAL
17                                                     )
     ASSOCIATION; and Does 1-10,                         DISCOVERY MATTER
18                                                     )
                         Defendants.                   ) Plaintiff’s Notice of Motion & Motion:
19
                                                       )
20                                                     ) (1) Compelling Initial Disclosures;
                                                             or, in the alternative,
                                                       ) (2) For an Order Excluding Non-
21
                                                       )     Disclosed Witnesses and Documents;
22                                                     )
                                                         Date: September 5, 2019
23                                                       Time: 10:00 a.m.
                                                         Courtroom: 1053
24
                                                         Magistrate Judge: Hon. Douglas F.
25                                                       McCormick

26
27
28   Notice of Motion (ID)                     -1-            Case No.: 8:19-CV-00389-AG-DFM
Case 8:19-cv-00389-AG-DFM Document 22 Filed 08/05/19 Page 2 of 2 Page ID #:57



1    TO ALL PARTIES AND TO THEIR ATTORNEY(S) OF RECORD:
2
3            PLEASE TAKE NOTICE that on, August 23, 2019, at 10:00 a.m., in COURTROOM no.
4    1053 of the Ronald Reagan Federal Building, located at 6B,411 W 4th St, Santa Ana, CA,
5    92701, Plaintiff RAFAEL ARROYO, JR. will and hereby does move this Court for an order
6    compelling Defendant to provide Initial Disclosures. In the alternative, Plaintiff respectfully
7    requests this Court issue an Order to Show Cause as to why an Exclusion Order should not be
8
     entered as to Defendants.
9
             This Motion is brought on the grounds that the Initial Disclosures are a required,
10
     compulsory part of litigation and Defendants’ refusal to provide Initial Disclosures, or meet and
11
     confer regarding their absence, is without substantial justification.
12
             This Motion to compel Initial Disclosures will be based on the arguments presented in
13
     Plaintiff’s Memorandum of Points and Authorities, the Declaration of Jennifer A. McAllister,
14
     the Exhibits filed concurrently with this motion, and oral argument, if any.
15
16
     Dated: July 25, 2019                                      CENTER FOR DISABILITY ACCESS
17
18
                                                               By: /s/ Jennifer A. McAllister
19
                                                               Jennifer A. McAllister
20                                                             Attorneys for Plaintiff
21
22
23
24
25
26
27
28   Notice of Motion (ID)                -2-                  Case No.: 8:19-CV-00389-AG-DFM
